Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3 and 11 and 18 set forth a channel for each of the edge portions (Fig. 3) while claim 1 / claim 10 / claim 16 explicitly sets forth the one protrusion being offset (Fig. 4) so the combination of these embodiments, as inexplicable as it is, is not disclosed in the application as originally filed. Particularly problematic is that these claims do not explicitly correlate with the embodiment of two protrusions so the claim lacks written description support. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 11 and 18 are indefinite because it is not clear whether the protrusions set forth therein are the same or separate from the protrusions already recited in the respective independent claims as recently amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 14-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH08301153A to Mamoru in view of EP 0895924 A2 to Ono in further view of JP2007176208A to Ueno.
Regarding claims 1, 5, 9, 10, 16, and 21 Mamoru discloses a vehicle track  or, for claim 16 a method of forming such a track wherein the track comprises: a track body 10; and a plurality of cores (i.e. the “core metal” as set forth in line 86 of the translation), wherein each core of the plurality of cores comprises: a body (structure shown in Fig. 2) comprising a first end (defined by 4 on the left in Fig. 1) and a second 4 on the right in Fig. 1) opposite the first end (see Fig. 1), the body having a body width measured along a first axis extending between the first and second ends (as evident from Fig. 1), the body defining a top side (i.e. side with 8) and a bottom side (side with 7) on an opposite side of the body from the top side (as evident from Fig. 1, 3); a first edge portion (substantially defined by 4) extending from the first end of the body; and a second edge portion extending from the second end of the body (substantially defined by 4), wherein each of the first and second edge portions defines at least one edge protrusion 4 that extends from the major surface of the body in the upward direction (as evident from Fig. 6), the at least one edge portion protrusion having a protrusion length that is less than the body length (as evident from Fig. 6D), wherein portions of the at least one edge portion protrusion on the top side of the body and extending in the direction have a non-rounded profile (as evident from Fig. 6D), and wherein each core of the plurality of cores is at least partially embedded within the track body (as evident from Fig. 3,4) wherein the first and second edge portions each have a first and second side surface (i.e. front and rear with respect to the running direction of the track) (as evident from Fig. 1). 
Mamoru does not disclose a lug protrusion on the top side in particular wherein the body includes at least one lug protrusion configured to align with a drive sprocket wheel the at least one lug protrusion being positioned on the top side of the body and extending in a first direction away from a major surface of the body. Ono discloses such (see Fig. 10; [0013], lines 1-6). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing force transmission throughout the core therein reducing opportunities for concentrated stress fatigue. 
Mamoru does not disclose that the protrusion length is less than the edge portion length extending in a running direction, or second axis, or longitudinal direction, such that the protrusion is offset from the first and second side surfaces. Ueno discloses such (see Fig. 17 with protrusion placed in the middle therein offset from the side surfaces of the edges). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing weight of the core such that 
Regarding claim 2, Mamoru in view of Ono and Ueno discloses the vehicle track of claim 1, wherein the track body encases the at least one edge portion protrusion of each of the first and second edge portions (as evident from Fig. 3-5; see also [0009], line 88; [0010], line 103).
Regarding claims 3 and 11 and 18, as best understood, Mamoru in view of Ono and Ueno discloses the vehicle track of claim 2 (or claim 10 for claim 11 or claim 16 for claim 18), defining a channel between the protrusions wherein the track body extends through the channel (see Fig. 6 of Ueno). It would have been obvious to one of ordinary skill in the art to incorporate the double protrusion with a channel therebetween into the core of Mamoru with the motivation of reducing weight of the vehicle by eliminating core material in between the protrusions and thus increasing fuel efficiency of the vehicle particularly with each vehicle traditionally relying upon dozens of cores therein resulting in significant weight reduction. Examiner further relies upon the already set forth method step of “embedding” the core metal into the rubber body therein resulting in encasement of the core metal body.
Regarding claims 4 and 12 and 19, Mamoru in view of Ono and Ueno discloses the vehicle track of claim 1 and 10 and 17 respectively, wherein: the at least one of the first edge portion or the second edge portion defines only one edge portion protrusion (as evident from Fig. 7 of Ueno), the one edge portion protrusion comprising a third side surface (i.e. forward side surface) and a fourth side surface (i.e. rear side surface); the respective first or second edge portion defining two side regions (i.e. coextensive with the side surfaces set forth in respective independent claims), wherein a first side region of the two side regions is proximate the third side surface, and a second side region of the two side regions is proximate the fourth side surface (as evident from 1 of Mamoru as modified by Ueno), such that the third and fourth side surfaces are offset from the respective first and second side surfaces of the respective first and second edge portions  (as evident from 1 of Mamoru as modified by Ueno); 
Regarding claims 6 and 14, Mamoru in view of Ono and Ueno discloses the vehicle track of claim 1 (and claim 10 for claim 14), wherein the track body comprises an elastomer, and wherein the plurality of cores comprises a metal (see [0009], lines 86-88). 
Regarding claim 7, Mamoru in view of Ono and Ueno discloses the vehicle track of claim 1, wherein the at least one edge portion protrusion of each of the first and second edge portions is configured to support the track body upon an application of force on the track body (as evident from Fig. 1, 4). Examiner notes that this claim is directed to an apparatus claim but does not set forth any additional structure relative to that which is already set forth in claim 1. 
Regarding claim 8, Mamoru in view of Ono and Ueno discloses the vehicle track of claim 1, wherein the track body is configured to at least partially deform around the at least one edge portion protrusion of a respective one of the first edge portion or the second portion upon the application of force on a side of the track body corresponding to the respective one of the first edge portion or the second edge portion (as evident from Fig. 1, 4). Examiner notes that this claim is directed to an apparatus claim but does not set forth any additional structure relative to that which is already set forth in claim 1. 
Regarding claim 15, Mamoru in view of Ono and Ueno discloses the vehicle track of claim 14, wherein the core is a single continuous piece of metal (see Fig.2 as well as the manufacturing process as set forth in [0004], lines 36-38). 
Regarding claim 17, Mamoru in view of Ono and Ueno discloses the method of claim 16 wherein forming the track body around at least the portion of each core of the plurality of cores comprises encasing the at least one edge portion protrusion of each of the first edge portion and the second portion in the track body (as evident from Fig. 1, 4; and see [0009], lines 86-89).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamoru in view of Ono and Ueno in further view of US 20160362151 to Jee et al. (“Jee”).
Regarding claim 20, Mamoru in view of Ono and Ueno discloses the method of claim 16 but does not disclose applying an adhesive to the cores prior to forming the track body around a portion of each core. Jee discloses applying an adhesive to the core 56 before encasing in a rubber body 14 (see [0051] and Fig. 3). It would have been obvious to one of ordinary skill in the art to include said step with the motivation of reducing the opportunities for the body to peel away from the core and therein result in deterioration of the track. 
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive regarding patentability to the extent that Ueno and Ono provide and meet the deficiencies of Mamoru. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617